332 S.W.3d 272 (2011)
Georgia BROWN, Appellant,
v.
Karen J. HARRIS, D.M.D., Respondent.
No. ED 93405.
Missouri Court of Appeals, Eastern District, Division Four.
January 11, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 22, 2011.
Application for Transfer Denied March 29, 2011.
Gail Renshaw, Wood River, IL, for appellant.
Daniel Wilke, Steven Jeffrey, Co-Counsel, St. Louis, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Georgia Brown ("Appellant") appeals from a judgment entered upon a jury verdict entered in favor of Karen Harris, D.M.D. ("Respondent") in the Circuit Court of the City of St. Louis. Appellant raises two points on appeal. Appellant contends the trial court erred in excluding documents from evidence which Appellant claims were relevant to challenge Respondent's credibility. Appellant also claims she was prejudiced by the cumulative effect of multiple errors made by the trial court relating to evidentiary rulings.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).